Exhibit 10.103

 

THIRD AMENDMENT AND WAIVER TO LOAN AGREEMENT

 

This Third Amendment and Waiver to Loan Agreement (the “Amendment”) is made as
of August 31, 2012, between Bank of America, N. A. (“Bank”) and Move, Inc., a
Delaware corporation (“Borrower”).

 

RECITALS

 

A.                                    Borrower and Bank entered into that
certain Loan Agreement dated as of September 20, 2011, as previously amended
(the “Agreement”) pursuant to which Bank has extended certain credit facilities
to Borrower.

 

B.                                    Borrower and Bank desire to amend and
modify the provisions of the Agreement, as herein provided.

 

AGREEMENT

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meaning given to them in the
Agreement.

 

2.                                      Amendments.  The Agreement is hereby
amended as follows:

 

2.1                               Section 8.4 of the Agreement is amended in its
entirety to read as follows:

 

“8.4  Liquidity.  To maintain on a consolidated basis minimum Unencumbered
Liquid Assets (“Liquidity”) having an aggregate market value of not less than
the greater of (i) Twenty Million Dollars ($20,000,000) or (ii) one hundred
twenty-five hundred percent (125%) of the outstanding principal balance of the
line of credit provided under this Agreement. For the purposes of determining
compliance with this covenant, Liquidity shall exclude any marketable
securities, cash and cash equivalents which have been pledged to the Bank and
the Bank has perfected its lien thereon by possession or control as prescribed
under the California Commercial Code.

 

“Unencumbered Liquid Assets” means the following assets (excluding assets of any
retirement plan) which (i) are not subject to any lien, pledge, security
interest or other arrangement with any creditor to have his claim satisfied out
of the asset (or proceeds thereof) prior to the general creditors of the owner
of the asset, (ii) are held solely in the name of one or more credit parties
subject to this covenant (with no other persons or entities having ownership
rights therein); (iii) may be converted to cash within five (5) days, (iv) are
otherwise acceptable to the Bank in its reasonable discretion, and (v) are not
being counted or included to satisfy any other liquidity requirement under any
other obligation, whether with the Bank or any other lender, unless otherwise
expressly agreed by the Bank in writing:

 

1

--------------------------------------------------------------------------------


 

(a)                                 Cash or cash equivalents held in the United
States and denominated in United States Dollars;

 

(b)                                 United States Treasury or governmental
agency obligations which constitute full faith and credit of the United States
of America;

 

(c)                                  Commercial paper rated P-1 or A1 by Moody’s
or S&P, respectively;

 

(d)                                 Medium and long-term securities rated
investment grade by one of the rating agencies described in (c) above;

 

(e)                                  Eligible Stocks; and

 

(f)                                   Mutual funds quoted in The Wall Street
Journal which invest primarily in the assets described in (a)-(e) above.

 

“Eligible Stocks” includes any common or preferred stock which (i) is not
controlled or restricted stock under Rule 144 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended, or subject to any other regulatory or
contractual restrictions on sales, (ii) is traded on a U.S. national stock
exchange, including NASDAQ, with a liquidity on such exchange for such stock
acceptable to the Bank, and (iii) has, as of the close of trading on the
applicable exchange (excluding after hours trading), a per share price of at
least Fifteen Dollars ($15.00).  The Borrower will provide the Bank a Form U-1
Purpose Statement, confirming none of the proceeds of the loan will be used to
purchase or carry any margin stock.”

 

2.2                               Section 8.16(b) of the Agreement is amended in
its entirety to read as follows:

 

“(b)                           Acquire or purchase a business or its assets for
a consideration, including assumption of direct or contingent debt, in excess of
Fifteen Million Dollars ($15,000,000) for any individual transaction and in
excess of the greater of (i) Thirty-Six Million Dollars ($36,000,000) in the
aggregate or (ii) 100% of Adjusted EBITDA calculated at the end of the most
recent reporting period for which the Bank requires financial statements, using
the results of the twelve-month period ending with that reporting period. 
Before making such acquisition, each of the following conditions must be
satisfied: (i) no Event of Default exists or would exist as a result of such
acquisition; (ii) Borrower shall provide evidence to the Bank of pro forma
compliance with all covenants (excluding the Liquidity covenant) before and
after giving effect to such acquisition; (iii) Liquidity is at least $5,000,000
higher than required under Section 8.4 on a pro forma basis after giving effect
to such acquisition; and (iv) Borrower must obtain the prior effective written
consent or approval of the board of directors or equivalent body of the business
being acquired.”

 

2

--------------------------------------------------------------------------------


 

3.                                      Waiver.  The Bank hereby waives the per
acquisition limitation set forth in Section 8.16(b) for the sole purpose of
permitting the Borrower to acquire TigerLead for a purchase price not exceeding
$22,000,000.  The waiver granted herein is limited expressly as herein provided
and shall not be deemed a waiver of such covenant for any other acquisition or a
waiver of any other condition, term or provision now existing or hereinafter
arising under the Agreement.

 

4.                                      Representations and Warranties. 
Borrower hereby represents and warrants to Bank that: (i) no default specified
in the Agreement and no event which with notice or lapse of time or both would
become such a default has occurred and is continuing and has not been previously
waived, (ii) the representations and warranties of Borrower pursuant to the
Agreement are true on and as of the date hereof as if made on and as of said
date, (iii) the making and performance by Borrower of this Amendment has been
duly authorized by all necessary action, and (iv) no consent, approval,
authorization, permit or license is required in connection with the making or
performance of the Agreement as amended hereby.

 

5.                                      Conditions.  This Amendment will be
effective when the Bank receives the following items, in form and content
acceptable to the Bank.

 

5.1                               This Amendment duly executed by all parties
hereto.

 

5.2                               Payment of all out-of-pocket expenses,
including attorneys’ fees, incurred by the Bank in connection with the
preparation of this Amendment.

 

6.                                      Effect of Amendment.  Except as provided
in this Amendment, the Agreement shall remain in full force and effect and shall
be performed by the parties hereto according to its terms and provisions.

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first above written.

 

 

BANK:

 

 

 

 

BORROWER:

BANK OF AMERICA, N.A.

 

 

 

 

MOVE, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Tasneem A. Ebrahim

 

By:

/s/ Patricia Wehr

Name:

Tasneem A. Ebrahim

 

Name:

Patricia Wehr

Title:

Senior Vice President

 

Title:

CAO

 

3

--------------------------------------------------------------------------------